Martin, J.,

delivered the opinion of the court.
The defendant being sued on two promissory notes, executed in favor of the ancestor of the plaintiffs, pleaded *564the general issue, and set up a claim in compensation and . re-convention, for a much larger sum than that for.which the notes sued on were given. Judgment was rendered in favor of the plaintiffs, and disregarding the defendant’s claim, from which he appealed.
crnm^in^compensation and re-convention will be rejected, mami ishnotdequaiiyliquidated with the claim oi the
The liquidalion of apartnership claim, cannot be pleaded in compensation tíon, ^gains'T'a note^fhand *
The absence between two deXmountohieln" objection and obstaole to a demand in comve-ooSrentiom”'1
His counsel complains in this court, that the judge a quo, rejected written and parole evidence offered by him, in support of the claims pleaded in compensation and re-convention. These claims were grounded on the allegation, that the plaintiffs’ ancestor, and who was the payee of the notes sued on, took in his own name, the title to the plantation which he and the defendant had-bought in partnership, and the defendant advanced a large sum towards the purchase, and made great advances for the cultivation and improvement of the land ; that at the death of the plaintiffs’ ancestor, his heirs possessed themselves of the land, which has since been sold as part of the succession. The defendant aiso avers, he has a further and large claim, on the score of . , , _ . . . . , the increased value of the land since the purchase.
The introduction of the evidence was rejected, on the grounci that the defendant’s claim was not equally liquidated = i , 1 witlmthat of the plaintiffs, and was absolutely unconnected , . , therewith.
appears to us, the decision of the District Court was rf - ’ . , correct. The liquidation of a partnership concern, such as that now sought, is universally a much more tedious opera-^011) t^lian required to ascertain the validity of a claim of the payee óf a note of hand. The liquidation of the claim of the defendant, could not well be asked from a plaintiff whose claim was already liquidated by the defendant, before he subscribed the note. There was no room for compensation.
The absence of all kind of connection between two claims, is an insurmountable obstacle to a demand in compensation or re-convention.
The plea of re-convention is unsupported.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.